DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stolfus (US 2015/0319093) in view of Ginsberg (US 2011/0040621), and Sengupta (US 2014/0006163)
As to claim 1 Stolfus discloses a method comprising: 
(Paragraph 98 “As another example, the counts of vehicles through a particular intersection and/or monitor point may indicate that a traffic condition 224 is present along a traffic path 204.”) 
determining at least one destination associated with the object; based on at least one traffic flow rate at the intersection, at least one traffic flow rate at other intersection and the at least one destination(Paragraph 5 “In some cases, the analysis may include calculating optimized traffic flow based on at least one of, a number of entities in the interrupted traffic path, distances between nodes along the traffic path, distances between nodes along alternative routes, costs associated with alternative routes, number of available alternative route nodes to the entities of the interrupted traffic path, destinations of the entities, speed of travel, location of the entities, direction of travel, and the like. The optimized traffic flow may include providing alternative”, Figure 4-5), 
determining a suggestion for the object, the suggestion including one at least one alternative to the at least one destination (Paragraph 5 “Upon detecting that a traffic condition (e.g., accident, crash, disruption, congestion, road work, maintenance, construction, or other change in traffic flow rate, etc.) has occurred, the traffic management module may be configured to analyze a traffic situation and provide alternative routing suggestions based on the analysis.”); 
Stolfus does not explicitly disclose selecting a corresponding promotion for the suggestion.	Ginsberg teaches a suggestion including at least one alternative destination to the at least one destination with a corresponding promotion (Paragraph 39 “Advertisement module 128 is configured in certain embodiments to provide information about an advertiser to a user even in circumstances where the advertiser's location and the requested destination are in dissimilar directions. In some instances, the advertiser's location may be in another direction but closer or quicker in driving time than the originally requested destination. In other instances, the information about an advertiser (such as a discount coupon) may provide an incentive for a user to go to that advertiser's location even if it is not closer or quicker.”);
selecting the corresponding promotion associated with the at least one alternative destination for the suggestion (Paragraph 75 “In one embodiment, routing display 810 also includes location-based advertisements 820, such as a coupon and prominent arrow showing the location of an advertiser.”); and 
communicating, as a recommendation, the suggestion and the corresponding promotion to the object (Paragraph 75 “In one embodiment, routing display 810 also includes location-based advertisements 820, such as a coupon and prominent arrow showing the location of an advertiser.”), wherein the at least one alternative route is less optimal because of the recommendation according to the corresponding promotion (Paragraph 39 “Advertisement module 128 is configured in certain embodiments to provide information about an advertiser to a user even in circumstances where the advertiser's location and the requested destination are in dissimilar directions. In some instances, the advertiser's location may be in another direction but closer or quicker in driving time than the originally requested destination. In other instances, the information about an advertiser (such as a discount coupon) may provide an incentive for a user to go to that advertiser's location even if it is not closer or quicker.”)
It would have been obvious to one of ordinary skill to modify Stolfus to include the teachings of selecting a promotion for the purpose of altering the driver of promotions in the area near its current location.
Stolfus does not explicitly disclose determining at least one alternative route to arrive at least one alternative destination based upon traffic flow at the intersection and the other intersection.
Sengupta teaches determining at least one alternative route to arrive at least one alternative destination based upon traffic flow at the intersection and the other intersection (Paragraph 13 “As another example, once system 100 determines a user is on his daily commute to work (e.g., based on determining the user is traveling along a route she or he historically takes at a particular time of day on a particular day of the week) system 100 can analyze local traffic conditions and offer alternative routes to work along with message that changes accordingly. For example, rather than send a coupon for the user's typical coffee shop, instead (or in addition to) offer a more steeply discounted coupon for a new coffee shop that is located near the proposed traffic-free/reduced traffic route…..In an embodiment, when proposing alternative travel routes to the user (e.g., to avoid traffic or simply to get from point A to point B for any reason) system 100 may propose a first route (which is the most direct route) and offer coupons for discounted flowers at 10% off However, system 100 may offer a second route (which is slightly more out of the way for the user) and offer a coupon for discounted flowers at 20% off to compensate the user for going out of his or her way (and still providing the further removed flower shop a sale it might have lost if not for the promotion)”)
Stolfus does not explicitly disclose the corresponding promotion associated with the at least one alternative destination is for a specific time interval, and the corresponding promotion dynamically changes based on the specific time interval(Paragraph 13 “Further still, when determining a user is possibly proceeding slowly through traffic, any time duration limit on a coupon may be extended to account for the delays a user may encounter while trying to get through traffic. In an embodiment, when proposing alternative travel routes to the user (e.g., to avoid traffic or simply to get from point A to point B for any reason) system 100 may propose a first route (which is the most direct route) and offer coupons for discounted flowers at 10% off However, system 100 may offer a second route (which is slightly more out of the way for the user) and offer a coupon for discounted flowers at 20% off to compensate the user for going out of his or her way (and still providing the further removed flower shop a sale it might have lost if not for the promotion).”).
It would have been obvious to one of ordinary skill to modify Stolfus to include the teachings of providing an alternative route to a destination based upon traffic flow for the purpose of altering the driver of promotions in the area near its current location.
As to claim 2 Stolfus discloses a method further comprising: 
(Paragraph 114); 
and determining the suggestion if the one or more traffic flow rates is equal to or less than the corresponding threshold (Paragraph 114). 
As to claim 3 Stolfus discloses a method wherein the object is an autonomous vehicle (Paragraph 8). 
As to claim 4 Stolfus discloses a method further comprising: 
identifying a plurality of zones at the intersection (Paragraph 71, 98); 
receiving from at least one sensor at the intersection, information regarding current traffic conditions at the intersection (Paragraph 71, 98); and 
for each of the plurality of zones, determining a corresponding traffic flow rate to be used as one or more traffic flow rates for determining the suggestion (Paragraph 71, 98). 
As to claim 5 Ginsberg teaches a method wherein the corresponding promotion is retrieved from an external database that stores promotions for available destinations (Paragraph 33). 
As to claim 6 Ginsberg teaches a method further comprising: receiving, from the object and in addition to the at least one destination, a list of items to be purchased at the at least one destination, the suggestion being based on the list of items (Paragraph 75). 
 (Paragraph 51, 75). 
As to claims 8, 15 the claim is interpreted and rejected as in claim 1.
As to claims 9, 16 the claim is interpreted and rejected as in claim 2.
As to claims 10, 17 the claim is interpreted and rejected as in claim 3.
As to claims 11, 18 the claim is interpreted and rejected as in claim 4.
As to claim 12 the claim is interpreted and rejected as in claim 5.
As to claims 13, 20 the claim is interpreted and rejected as in claim 6.
As to claims 14, 19 the claim is interpreted and rejected as in claim 7.

Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive. 
Sengupta teaches wherein the corresponding promotion associated with the at least one alternative destination is for a specific time interval, and the corresponding promotion dynamically changes based on the specific time interval (Paragraph 13 “Further still, when determining a user is possibly proceeding slowly through traffic, any time duration limit on a coupon may be extended to account for the delays a user may encounter while trying to get through traffic. In an embodiment, when proposing alternative travel routes to the user (e.g., to avoid traffic or simply to get from point A to point B for any reason) system 100 may propose a first route (which is the most direct route) and offer coupons for discounted flowers at 10% off However, system 100 may offer a second route (which is slightly more out of the way for the user) and offer a coupon for discounted flowers at 20% off to compensate the user for going out of his or her way (and still providing the further removed flower shop a sale it might have lost if not for the promotion).”).  The specific timer interval is the time duration limit on a coupon that may be extended to account for delays in the traffic.  The promotion here dynamically changes from 10 to 20% based on the time interval which is the time it takes for the user to leave its current route and take another route which is further and more out of the way of the current route.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668